J-A07003-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BEATRIZ RHOADES,                              IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellant

                   v.

RODNEY VERNON RHOADES,

                        Appellee                   No. 493 WDA 2014


                   Appeal from the Order March 3, 2014
            In the Court of Common Pleas of Armstrong County
                  Civil Division at No(s): 2004-1376-Civil


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUNDY, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED APRIL 1, 2015

      Beatriz Rhoades (Wife) appeals pro se from the order entered on

March 3, 2014, that directed Rodney Vernon Rhoades (Husband) to name

Wife as the primary beneficiary of no less than 13% of his Pennsylvania

State Employees Retirement Pension. The order also directed that Husband

provide proof of this designation to the court and, thereafter, that the

Pennsylvania State Employees Retirement Board freeze all activity except

that Husband could designate beneficiaries for the remaining 87% of the

account. We quash the appeal as interlocutory.

      The parties were married on October 4, 2001, and separated on

November 5, 2004. In its Pa.R.A.P. 1925(a) opinion, the trial court provided

the following background and status of this matter that gave rise to this

appeal, stating:
J-A07003-15


            This appeal concerns the primary marital asset of the
      parties, the marital portion of [Husband’s] Pennsylvania State
      Employees Retirement Pension account.        On a number of
      occasions, [Wife] has sought an order naming her as sole
      beneficiary of the entire retirement account pending final
      equitable distribution.1
            1
             Because of various delays occasioned by both
            parties, the Master’s Hearing, which began on July
            24, 2007, was not completed until September 11,
            2014. The Master filed his report January 7, 2015.

             On November 30, 2006, the [c]ourt ordered [Husband] to
      designate [Wife] as primary beneficiary of thirty percent of the
      retirement account, freezing all account activity except changes
      to designated beneficiaries of the remaining seventy percent. In
      the order being appealed, dated March 3, 2014, the [c]ourt
      reduced that amount to thirteen percent of [Husband’s] pension,
      in part because as [Husband] has continued to work over the
      years, the marital share of his pension account has become a
      smaller piece of the whole. The freeze in retirement account
      activity remained in effect under the new Order, with the
      exception that [Husband] was allowed to change the named
      beneficiary to eighty-seven percent of the account.

            As the [c]ourt stated in the March 3, 2014 Order, “The
      purpose of this Order is merely to protect [Wife’s] interests until
      an equitable distribution of marital assets has been accomplished
      either by voluntary settlement or by the [c]ourt.” The Order
      complained of is interlocutory and not appealable. Therefore,
      the [c]ourt recommends dismissal of the appeal.

Trial Court Opinion, 2/6/15, at 1-2.

      Wife appealed from the March 3, 2014 order, and raises the following

issues for our review:

      1. Whether [the] court erred in denying the injured/Wife’s
      petition to protect her status as the named sole primary
      beneficiary of Husband’s SERS Retirement account[?] Injunctive
      relief.




                                       -2-
J-A07003-15


      2. Whether [the] court erred in directing Husband to cause
      injured/Wife to be named the primary beneficiary of the thirteen
      percent (13%) of his SERS retirement account upon his death[?]

      3.  Whether the court erred in rendering decision without
      Master’s report, findings of fact, conclusions of law[?]

      4. Whether there was an abuse of discretion by the lower
      court[?]

Wife’s Brief at 4.

      Before we can address the merits of Wife’s issues, we first must

determine the appealability of the order at issue.    Although Wife does not

mention the appealability of the March 3, 2014 order in her initial brief, in

her reply brief, she responds to Husband’s contention that the appeal should

be quashed.     She acknowledges that the order is not a final order.     See

Pa.R.A.P. 341. We agree, and note that “[t]his Court has held that ‘where a

decree in divorce has not been entered and ancillary claims remain

unresolved, issues such as those seeking special relief, are interlocutory and

unappelable.’” Radakovich v. Radakovich, 846 A.2d 709, 714 (Pa. Super.

2004). See also Sneering v. Sneering, 876 A.2d 1036, 1038 (Pa. Super.

2005) (“This Court has interpreted the current version of Pa.R.A.P. 341(b),

and determined that interim matters in divorce actions do not become final

until a divorce decree is entered.”).

      However, Wife claims that the March 3, 2014 order “meets the criteria

of the ‘collateral order doctrine’ that permit[s] [] immediate appellate review

under [Pa.R.A.P.] 313.” Wife’s Reply Brief at 7. We disagree.




                                        -3-
J-A07003-15


           A collateral order is “an order separable from and collateral
     to the main cause of action where the right involved is too
     important to be denied review and the question presented is
     such that if review is postponed until final judgment in the case,
     the claim will be irreparably lost.” Pa. R.A.P. 313(b). All three
     factors must be present for an order to be deemed collateral.
     Troescher v. Grody, 869 A.2d 1014 (Pa. Super. 2005).

Sneeringer, 876 A.2d at 1039.

     Even if we were to conclude, which we do not, that the order on

appeal is separable from and collateral to the divorce action, or that the

right to a portion of Husband’s pension is too important to be denied review

at this time, we do not conclude that Wife’s right to a portion of Husband’s

pension will be irreparably lost. It is apparent that Wife claims that she is

entitled to Husband’s entire SERS pension because she had been the sole

beneficiary of the account prior to separation. Wife overlooks the fact that

the marriage was of short duration and that the portion of Husband’s

pension to which Wife is entitled is limited to that part that was earned

during the period of the parties’ marriage. The court was aware of this fact

and used it as the basis for ordering that 13% of the pension should remain

frozen, thus, protecting Wife’s right to the marital portion of Husband’s

pension.

     Accordingly, we conclude that Wife has not satisfied all three elements

of a collateral order. As in Sneeringer, even if Wife could “show the order

is collateral to and separable from the divorce proceedings, and that the

right involved is important, her claim will not be irreparably lost.”   Id. at

1039. Wife will be entitled to challenge the substance of the court’s March


                                    -4-
J-A07003-15



3, 2014 order after the divorce decree is entered upon the completion of the

equitable distribution of the marital assets. Because we conclude that this

appeal was filed from the entry of an unappealable, interlocutory order, we

are compelled to quash it.

     Appeal quashed



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2015




                                   -5-